     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 1 of 15 Page ID #:1




 1   C. Moze Cowper (CA Bar No. 236614)
     mcowper@cowperlaw.com
 2   Noel E. Garcia (CA Bar No. 236831)
     ngarcia@cowperlaw.com
 3   COWPER LAW PC
     10880 Wilshire Boulevard, Suite 1840
 4   Los Angeles, California 90024
     Tel.: 877-529-3707
 5
     Adam J. Levitt*
 6   alevitt@dicellolevitt.com
     Amy E. Keller*
 7   akeller@dicellolevitt.com
     Laura E. Reasons*
 8   lreasons@dicellolevitt.com
     DICELLO LEVITT GUTZLER LLC
 9   Ten North Dearborn Street, Sixth Floor
     Chicago, Illinois 60602
10   Tel.: 312-214-7900
11   Matthew S. Miller*
     mmiller@msmillerlaw.com
12   MATTHEW S. MILLER LLC
     77 West Wacker Drive, Suite 4500
13   Chicago, Illinois 60601
     Tel.: 312-741-1085
14
     * Pro Hac Vice Admission Pending
15
     Counsel for Plaintiff and the Proposed Class
16

17
                      IN THE UNITED STATES DISTRICT COURT
18                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
19
20     AKAYLA MILLER, individually and on                             20-cv-3833
                                                    Civil Action No. ______________
       behalf of all others similarly situated,
21                                                   ORIGINAL CLASS ACTION
                   Plaintiff,                             COMPLAINT
22

23                                                    JURY TRIAL DEMANDED
             v.
24
       BOARD OF TRUSTEES OF THE
25
       CALIFORNIA STATE UNIVERSITY,
26
                   Defendant.
27

28

                                ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 2 of 15 Page ID #:2



 1         Plaintiff Akayla Miller (“Plaintiff”), individually and on behalf of all others
 2   similarly situated (the “Class,” as more fully defined below), brings this class action
 3   complaint against Defendant Board of Trustees of the California State University
 4   (“Defendant” or “CSU”).         Plaintiff makes the following allegations upon personal
 5   knowledge as to her own acts, and upon information and belief, and her attorneys’
 6   investigation, as to all other matters, alleging as follows:
 7                              I.      NATURE OF THE ACTION
 8         1.     This is a class action brought on behalf of all people who paid fees for the
 9   Spring 2020 academic semester or quarter at any of the 23 campuses within the CSU
10   system and who, because of CSU’s response and policies relating to the Novel
11   Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefits of the services for
12   which their fees were paid, without having a pro-rated portion of those fees and costs
13   refunded to them, in full and without condition.          For purposes of this Complaint,
14   “semester” also encompasses “quarter” and means any academic period for which Plaintiff
15   and the other Class members paid fees, but experienced a loss of services because of
16   COVID-19.
17         2.     On or about March 17, 2020, CSU announced that because of the global
18   COVID-19 pandemic and mass gathering guidelines implemented by the California
19   Department of Health, classes at all CSU campuses would immediately transition from in-
20   person operations to a virtual mode for the remainder of the Spring 2020 semester. In
21   mid-March, students were encouraged to move off-campus unless they had no other
22   option.    All athletic events and other co-curricular activities were also suspended.
23   Students were encouraged to return to their homes to complete their coursework online.
24         3.     Because all classes were moved online, all activities suspended, and facilities
25   closed, there was no reason for students to remain on campus if they had other housing
26   available to them and no reason for students who did not live on campus to come to campus
27   as they had always done to attend class. This is particularly so in the face of the dangers,
28   risks, and fear associated with the pandemic. On information and belief, many students
                                                    2
                                     ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 3 of 15 Page ID #:3



 1   chose to leave campus to be closer to their families, or to avoid exposure to COVID-19,
 2   and have stayed off campus to comply with directives from CSU, and local, state, and
 3   federal governments.
 4         4.     Despite its constructive eviction of students from campus for the remainder
 5   of the semester and ending all campus activities for at least that same time period, CSU
 6   has not offered refunds to students for the unused portion of their campus fees paid to
 7   cover the cost of certain on-campus services which are no longer available to students.
 8   CSU is, in essence, profiting from this pandemic.
 9         5.     CSU’s decision to transition to online classes and to instruct students to leave
10   campus were responsible decisions to make, but it is unfair and unlawful for CSU to retain
11   fees and costs and to pass the losses on to the students and/or their families. Other higher
12   education institutions across the United States that also have switched to e-learning and
13   have requested that students leave campus have recognized the upheaval and financial
14   harm to students and/or their families from these decisions and have provided appropriate
15   refunds. That is the right thing to do. CSU, unfortunately, has taken the opposite approach
16   by failing to provide any refunds of fees, despite requests from students and/or their
17   families.
18         6.     Accordingly, CSU has improperly retained monies paid by Plaintiff and the
19   other Class members for these fees, for services that are no longer available. Even if CSU
20   claims that it did not have a choice, it nevertheless has improperly retained funds for
21   services it is not providing. No matter the excuse, CSU’s actions are unlawful and unfair,
22   and equity demands disgorgement of the fees and monies paid to make Plaintiff and the
23   other Class members whole.
24         7.     Plaintiff brings this class action for injunctive, declaratory, and equitable
25   relief resulting from CSU’s illegal, unfair, or deceptive conduct, namely retaining the costs
26   of fees paid by Plaintiff and the other Class members, while forcing or encouraging
27   Plaintiff and the other Class members (or the students on behalf of who Plaintiff and Class
28   members paid these expenses) to move off campus.
                                                 3
                                  ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 4 of 15 Page ID #:4



 1         8.     This lawsuit seeks disgorgement of the pro-rated, unused amounts of fees (as
 2   further described herein) that Plaintiff and the other Class members paid, but for which
 3   they (or the students on behalf of whom they paid) will not be provided the benefit thereof.
 4                                        II.   PARTIES
 5         A.     Plaintiff
 6         9.     Akayla Miller is a student at Sonoma State University and a citizen of the
 7   State of California. Ms. Miller paid the cost of fees at Sonoma State University for the
 8   Spring 2020 semester. Plaintiff left campus in mid-March of 2020 and has not returned
 9   in accordance with CSU’s policies and mandates relating to COVID-19.
10         10.    Despite the shutdown of campus and suspension of on-campus activities,
11   Plaintiff has not been offered or provided any refund of any fees that she paid for the
12   semester.
13         B.     Defendant
14         11.    The Board of Trustees of the California State University was established by
15   the State legislature to oversee CSU’s 23-campus system, the nation’s largest higher
16   education system. The CSU system includes campuses in Bakersfield, Channel Islands,
17   Chico, Dominguez Hills, East Bay, Fresno, Fullerton, Humboldt, Long Beach, Los
18   Angeles, Maritime, Monterrey Bay, Northridge, Pomona, Sacramento, San Bernardino,
19   San Diego, San Francisco, San José, San Luis Obispo, San Marcos, Sonoma, and
20   Stanislaus, California.
21         12.    CSU resides in Los Angeles County, California, with its principal place of
22   business at 401 Golden Shore, Long Beach, California 90802.
23         13.    CSU is a corporate body that can sue and be sued. Plaintiff does not seek to
24   recover any taxpayer funds or funds from the State’s coffers. Rather, Plaintiff seeks
25   equitable relief, including disgorgement of the pro-rated, unused amounts of fees (as
26   further described herein) that Plaintiff and the other Class members paid, but for which
27   they (or the students on behalf of whom they paid) will not be provided the benefit thereof.
28

                                                 4
                                  ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 5 of 15 Page ID #:5



 1                              III.    JURISDICTION AND VENUE
 2          14.    This Court has original jurisdiction under the Class Action Fairness Act, 28
 3   U.S.C. § 1332(d)(2)(A), because the matter in controversy exceeds the sum or value of
 4   $5,000,000, exclusive of interests and costs, and is a class action in which at least one
 5   Class member is a citizen of a state different from CSU. Namely, CSU is a California
 6   citizen, and many Class members are from states other than California.
 7          15.    This Court has personal jurisdiction over CSU because it resides in this
 8   District.
 9          16.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1), because
10   CSU resides in this District and is a resident of California, the state in which the District
11   is located.
12                                IV.    FACTUAL ALLEGATIONS
13          A.     Plaintiff and the Other Class Members Paid Fees for the Spring 2020
14                 Semester

15          17.    Class members are individuals who paid fees at CSU campuses for the Spring
16   2020 semester.
17          18.    Campus Mandatory Fees at CSU campuses include:
18                 • Health Facilities;
19                 • Health Services;
20                 • Instructionally Related Activities;
21                 • Materials Services and Facilities;
22                 • Student Success Fee;
23                 • Student Association; and
24                 • Student Center.1
25

26

27
     1 The California State University, Campus Mandatory Fees (2019-20), available at
28   https://www2.calstate.edu/attend/paying-for-college/csu-costs/tuition-and-fees/campus-mandatory-fees
     (last accessed April 26, 2020).
                                                       5
                                       ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 6 of 15 Page ID #:6



 1          19.    Depending on campus location, the annual fees paid by Plaintiff and the other
 2   Class members for the 2019-2020 academic year ranged from $847 to $4,201.2
 3          20.    The fees listed and described in Paragraphs 18 and 19 (above) are provided
 4   by way of example; the total amount of fees for which this action seeks Defendant’s
 5   disgorgement thereof—which may include other fees that are not listed herein but that
 6   were paid and not refunded—will be proven at trial. For purposes of this action, “fees”
 7   do not include the cost of tuition or the cost of room and board.
 8          B.     In Response to COVID-19, CSU Gets It Half Right: Students Are Required
 9                 or Encouraged to Leave Campus, But Their Fees Are Not Refunded

10          21.    Beginning in January 2020, COVID-19 began presenting American cities and
11   universities with an unprecedented, modern-day challenge: maintaining the fabric of our
12   economy and communities while protecting American lives.
13          22.    In March 2020, several U.S. cities, states, and municipalities began calling
14   for social distancing to slow the spread of COVID-19. Eventually, some cities, states, and
15   municipalities ordered citizens and residents to “shelter-at-home,” effectively requiring
16   them to stay home, other than to receive essential services.
17          23.    Students expressed concern that, if they stayed on campus or in student
18   residence halls, the living conditions would threaten their safety, and expose them to
19   COVID-19.
20          24.    On March 4, 2020, Governor Gavin Newson entered an executive order
21   declaring a state of emergency to exist in California relating to COVID-19.
22          25.    On March 19, 2020, Governor Newson entered an executive order requiring
23   all individuals living in California to stay home or at their place of residence except as
24   needed to maintain continuity of operations of critical infrastructure sectors (in which
25   case, social distancing must be practiced).3
26

27
     2 Id.
28   3 Executive Department, State of California, Executive Order N-33-20, available at
     https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf (last accessed April 26, 2020).
                                                        6
                                      ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 7 of 15 Page ID #:7



 1          26.    The Federal Government has also responded to the COVID-19 pandemic in
 2   ways that benefit CSU and help CSU cover the costs associated with the disruption.
 3   Specifically, $14 billion of stimulus funds have been set aside to aid institutions of higher
 4   education. On information and belief, the State of California will receive over $3.8 billion
 5   for higher education.4 CSU will receive over $350 million.5
 6          27.    The stimulus monies are designed to help students and it would be inequitable
 7   for CSU to retain the value of these stimulus funds while, at the same time, ceasing to
 8   provide services to students and not returning the full, pro-rated amounts that were paid
 9   for these services. Certain CARES fund monies must be distributed directly to students.
10   This does not absolve CSU, however, of being required to disgorge the wrongly-retained
11   monies that Plaintiff and the other Class members paid for fees. This makes sense because
12   the CARES funds are intended to be used as emergency cash grants, not as a vehicle for
13   universities to retain money that is not theirs to retain. Given the unprecedented disruption
14   and financial impact to students and their families, these cash grants are necessary for
15   students and their families. Indeed, in most cases, students were not eligible for the $1,200
16   CARES Act checks that many Americans received. Funds distributed through universities
17   may be the only portion of the unprecedented $2 trillion federal stimulus package that
18   students receive. The fact that students may receive certain taxpayer monies through a
19   federal stimulus plan does not entitle CSU to retain fees that belong to Plaintiff and the
20   other Class members and, indeed, these fees must be disgorged and returned to them.
21          28.    In March 2020, CSU also issued various mandates to students, requiring them
22   to begin taking all classes remotely and, in most cases, not return to campus, including to
23   their on-campus housing, for the remainder of the Spring 2020 semester.
24

25

26   4 How Much Will States Receive Through the Education Stabilization Fund in the CARES Act? Center
     on Budget and Policy Priorities (April 3, 2020), https://www.cbpp.org/research/state-budget-and-
27   tax/how-much-will-states-receive-through-the-education-stabilization-fund.
     5 U.S. Dept. of Education, Allocations for section 18004(a)(1) of the CARES Act, available at
28   https://www2.ed.gov/about/offices/list/ope/allocationsforsection18004a1ofcaresact.pdf (last accessed
     April 26, 2020).
                                                         7
                                      ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 8 of 15 Page ID #:8



 1          29.    In March 2020, CSU also cancelled on-campus and other co-curricular
 2   activities, included athletic events.
 3          30.    CSU has also cancelled or postponed in-person graduation ceremonies at its
 4   campuses.
 5          31.    The effect of CSU’s COVID-19-related protocols and messaging is that all
 6   students have effectively been forced to leave campus, unless they truly had no other safe
 7   place to go. For students who do remain on campus, services are now extremely limited.
 8   For students who do not live on campus, there is no reason to come to campus, since all
 9   activities have been cancelled and all classes have moved online.
10          32.    Notwithstanding each of the above-listed facts, CSU has not granted its
11   students and/or their families refunds of their fees, even though they are no longer able to
12   use the services for which they paid.
13          33.    While social distancing is recommended by healthcare professionals and
14   even the Centers for Disease Control and Prevention (“CDC”), the resulting impact to the
15   economy—and individual families’ wallets—cannot be understated.6                   Rather than
16   acknowledge the difficult financial stresses that COVID-19 has placed on families, CSU
17   students and/or their families were expected to bear the brunt of the stress.
18          34.    CSU has announced that it will return certain room and board costs. CSU,
19   however, has not offered or provided students and/or their families any refund of the
20   miscellaneous campus fees they paid that were unused and will not be able to be used.
21          35.    As soon as CSU announced that classes were moving online and campuses
22   were effectively closing, the fees they paid for the semester should have been promptly
23   returned to Plaintiff and the other Class members and are now, effectively, held in trust by
24

25

26
     6 Carlos Granda, Marc Brown, and Grace Manthey, CA unemployment claims reach historic level amid
27   coronavirus pandemic, ABC7 Eyewitness News (April 3, 2020), https://abc7.com/unemployment-
     claims-coronavirus-california/6071366/ (nearly 879,000 Californians filed for unemployment during
28   the week ending March 28, 2020, which is nearly five times more than the previous week’s number.
     The last two weeks total more than 1 million people statewide).
                                                        8
                                      ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 9 of 15 Page ID #:9



 1   CSU for the benefit of students and/or their families, including Plaintiff and the other Class
 2   members, and must be disgorged and returned to them.
 3          36.    CSU has retained the value of monies paid by Plaintiff and the other Class
 4   members for fees, while failing to provide the services for which those fees were paid.
 5   Even if CSU has a legal right to cancel the fee contracts and no longer provide the services
 6   for which the fees paid, it does not have the right to retain the monies that students and/or
 7   their families paid for those services. The inequity is further highlighted by the fact that
 8   CSU will be receiving hundreds of millions of dollars in aid to help cover the costs
 9   associated with the COVID-19 disruption.
10          37.    Class members have demanded the return of the unused portions of the fees
11   that they paid, through a number of channels, including through online forums.7
12          38.    In addition, students and/or their families have contacted CSU directly and/or
13   left comments on online forums requesting refunds, all to no avail.
14          39.    Despite these demands CSU has stood by its policy of refusing fee refunds.
15          40.    Through this lawsuit, Plaintiff seeks—individually and on behalf of the other
16   Class members—CSU’s disgorgement of the pro-rated, unused portion of fees,
17   proportionate to the amount of time that remained in the Spring 2020 semester when
18   classes moved online and campus services ceased being provided. These amounts must
19   be fully disgorged and returned to Plaintiff and the other Class members. It is inequitable,
20   unfair, and illegal for CSU to retain these funds.
21                            V.      CLASS ACTION ALLEGATIONS
22          41.    Plaintiff brings this case individually and, pursuant to Fed. R. Civ. P. 23(a),
23   (b)(2), (b)(3), and/or (c)(4) for damages, equitable relief, and disgorgement on behalf of
24   the Class, defined as:
25

26

27
     7 See, e.g., Change.org Petition, Refund of Rec and Student Activity Fees,
28   https://www.change.org/p/csu-refund-of-rec-and-student-activity-fees (over 1,500 individuals have
     signed).
                                                         9
                                        ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 10 of 15 Page ID #:10



 1                  All people who paid fees for or on behalf of themselves or other
 2                  students enrolled in classes at any CSU campus for the Spring
 3                  2020 semester, including students and/or their families or
 4                  guardians who paid fees (the “Class”).
 5           42.    Excluded from the Class are CSU and any of its respective members,
 6     affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns; the
 7     judicial officers, and their immediate family members; and Court staff assigned to this
 8     case. Plaintiff reserves the right to modify or amend the Class definitions, as appropriate,
 9     during the course of this litigation.
10           43.    This action has been brought and may properly be maintained on behalf of
11     the Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil
12     Procedure.
13           44.    Numerosity—Federal Rule of Civil Procedure 23(a)(1).                 The Class
14     members are so numerous and geographically dispersed that individual joinder of all Class
15     members is impracticable. The precise number of Class members is unknown to Plaintiff,
16     but may be ascertained from CSU’s records and, based upon publicly available
17     information, is presumed to be not less than 480,000 people. Class members may be
18     notified of the pendency of this action by recognized, Court-approved notice
19     dissemination methods, which may include U.S. Mail, electronic mail, Internet postings,
20     and/or published notice.
21           45.    Commonality—Federal            Rule     of    Civil    Procedure       23(a)(2);
22     Predominance—Federal Rule of Civil Procedure 23(b)(3).                 This action involves
23     questions of law and fact common to the Class, which predominate over any individual
24     questions, including, without limitation:
25                  a.     Whether CSU engaged in the conduct alleged herein;
26                  b.     Whether CSU breached its contracts with Plaintiff and the other Class
27                         members by retaining fees without providing the services which the
28                         fees were intended to cover;
                                                    10
                                     ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 11 of 15 Page ID #:11



 1                  c.    Whether CSU was unjustly enriched by retaining fees of Plaintiff and
 2                        the other Class members without providing the services that the fees
 3                        were intended to cover;
 4                  d.    Whether CSU committed conversion by retaining fees of Plaintiff and
 5                        the other Class members without providing the services that the fees
 6                        were intended to cover;
 7                  e.    Whether certification of the Class is appropriate under Fed. R. Civ. P.
 8                        23;
 9                  f.    Whether Plaintiff and the other Class members are entitled to
10                        prospective declaratory, equitable, or injunctive relief, including
11                        disgorgement, and/or other relief; and
12                  g.    The amount and nature of relief to be awarded to Plaintiff and the other
13                        Class members.
14           46.    Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims
15     are typical of the other Class members’ claims because Plaintiff and the other Class
16     members each paid for fees associated with the Spring 2020 semester at CSU but were not
17     provided the services that those fees were meant to cover, nor were they reimbursed
18     therefor. Plaintiff and the other Class members each suffered harm—namely, CSU
19     retaining their fees and monies paid—as a direct and proximate result of the same
20     wrongful conduct in which CSU engaged. Plaintiff’s claims arise from the same practices
21     and course of conduct that give rise to the other Class members’ claims.
22           47.    Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).
23     Plaintiff is an adequate Class representative because her interests do not conflict with the
24     interests of the other Class members who she seeks to represent, Plaintiff has retained
25     counsel competent and experienced in complex class action litigation, and Plaintiff intends
26     to prosecute this action vigorously. Class members’ interests will be fairly and adequately
27     protected by Plaintiff and her counsel.
28

                                                   11
                                    ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 12 of 15 Page ID #:12



 1           48.    Declaratory and Injunctive Relief—Federal Rule of Civil Procedure
 2     23(b)(2). CSU has acted or refused to act on grounds generally applicable to Plaintiff and
 3     the other Class members, thereby making appropriate final injunctive relief and
 4     declaratory relief, as described below, with respect to the Class as a whole.
 5           49.    Certification of Specific Issues—Federal Rule of Civil Procedure
 6     23(c)(4). To the extent a class does not meet the requirements of Rules 23(b)(2) or (b)(3),
 7     Plaintiff seeks the certification of issues that will drive the litigation toward resolution.
 8                                     VI.    CLAIMS ALLEGED
 9                                   FIRST CLAIM FOR RELIEF
10                                           Breach of Contract
11                              Plaintiff and the Other Class Members
12           50.    Plaintiff repeats and alleges the allegations in Paragraphs 1-49, above, as if
13     fully alleged herein.
14           51.    Plaintiff brings this claim individually and on behalf of the other Class
15     members.
16           52.    Plaintiff and the other Class members entered into contractual agreements
17     with CSU which provided that Plaintiff and the other Class members would pay fees for
18     or on behalf of students, and, in exchange, CSU would provide services to students.
19           53.    Plaintiff and the other Class members fulfilled their end of the bargain when
20     they paid the fees for the Spring 2020 semester.
21           54.    CSU breached its contracts with Plaintiff and the other Class members when
22     it moved classes online, cancelled on-campus events and activities, and stopped providing
23     services for which the fees were intended to pay.
24           55.    Even if performance was excused, CSU cannot retain funds for services it
25     will not provide.
26           56.    CSU retained monies paid by and which belong to Plaintiff and the other
27     Class members, without providing them the benefit of their bargain.
28

                                                    12
                                     ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 13 of 15 Page ID #:13



 1           57.     Plaintiff and the other Class members have been deprived of the value of the
 2     services the fees they paid were intended to cover, while CSU retained those fees. Plaintiff
 3     and the other Class members are entitled to an equitable remedy—here: disgorgement of
 4     the pro-rated, unused amounts of fees that CSU already charged and which Plaintiff and
 5     the other Class members have paid.
 6                                 SECOND CLAIM FOR RELIEF
 7                                        Unjust Enrichment
 8                              Plaintiff and the Other Class Members
 9           58.     Plaintiff repeats and alleges the allegations in Paragraphs 1-49, above, as if
10     fully alleged herein.
11           59.     Plaintiff brings this claim individually and on behalf of the other Class
12     members and in the alternative to the breach of contract claim brought on behalf of
13     Plaintiff and the other Class members (First Claim for Relief, above).
14           60.     CSU has received a benefit at the expense of Plaintiff and the other Class
15     members to which it is not entitled. Plaintiff and the other Class members paid fees to
16     CSU and did not receive the full benefit of their bargain, while CSU continues to retain
17     those fees.
18           61.     Plaintiff and the other Class members paid fees for or on behalf of students,
19     which were intended to cover services for the Spring 2020 semester. In exchange, students
20     were entitled to receive those services for the entire semester.
21           62.     CSU moved classes online, cancelled on-campus events and activities, and
22     stopped providing services the fees were intended to cover.
23           63.     CSU has been unjustly enriched by retaining the fees paid by Plaintiff and
24     the other Class members for the semester while not providing the services for which those
25     fees paid. Equity requires CSU to return to Plaintiff and the other Class members the
26     remaining, prorated amounts of fees paid for the Spring 2020 semester.
27

28

                                                   13
                                    ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 14 of 15 Page ID #:14



 1                                  THIRD CLAIM FOR RELIEF
 2                                            Conversion
 3                              Plaintiff and the Other Class Members
 4           64.    Plaintiff repeats and alleges the allegations in Paragraphs 1-49 above, as if
 5     fully alleged herein.
 6           65.    Plaintiff brings this claim individually and on behalf of the other Class
 7     members.
 8           66.    Plaintiff and the other Class members have a right to the services that were
 9     supposed to be provided in exchange for their payments of fees to CSU.
10           67.    CSU intentionally interfered with the rights of Plaintiff and the other Class
11     members when it moved all classes to an online learning format, cancelled on-campus
12     events and activities, and discontinued services for which the fees were intended to pay,
13     while retaining the fees paid by Plaintiff and the other Class members.
14           68.    Class members demanded the return of the pro-rated, unused fees for the
15     remainder of the Spring 2020 semester.
16           69.    CSU’s retention of the fees paid by Plaintiff and the other Class members
17     without providing the services for which they paid, deprived Plaintiff and the other Class
18     members of the benefits for which the fees paid.
19           70.    This interference with the services for which Plaintiff and the other Class
20     members paid, harmed Plaintiff and the other Class members in that CSU has retained
21     monies that are rightfully theirs.
22           71.    Plaintiff and the other Class members are entitled to the return of the
23     remaining, pro-rated amounts of fees paid for the Spring 2020 semester.
24                                  VII. REQUEST FOR RELIEF
25           Plaintiff, individually and on behalf of the other Class members, respectfully
26     requests that the Court enter judgment in her favor and against CSU as follows:
27                  a.     Certifying the Class as requested herein, designating Plaintiff as class
28     representative, and appointing Plaintiff’s undersigned counsel as Class Counsel;
                                                    14
                                     ORIGINAL CLASS ACTION COMPLAINT
     Case 2:20-cv-03833-SVW-SK Document 1 Filed 04/27/20 Page 15 of 15 Page ID #:15



 1                 b.     Declaring that CSU is financially responsible for notifying the Class
 2     members of the pendency of this suit;
 3                 c.     Declaring that CSU has wrongfully retained monies paid for fees,
 4     which belong to Plaintiff and the other Class members and must be disgorged;
 5                 d.     Awarding injunctive relief as permitted by law or equity, including
 6     enjoining CSU from retaining the pro-rated, unused portion of monies paid for fees; and
 7                 e.     Awarding such other and further relief as may be just and proper.
 8                               VIII. JURY TRIAL DEMANDED
 9           Plaintiff demands a trial by jury on all causes of action so triable.
10     Dated: April 27, 2020
11                                             /s/ C. Moze Cowper
12                                             C. Moze Cowper
                                               Noel E. Garcia
13                                             COWPER LAW LLP
                                               10880 Wilshire Boulevard, Suite 1840
14                                             Los Angeles, California 90024
                                               Tel.: 877-529-3707
15                                             mcowper@cowperlaw.com
                                               ngarcia@cowperlaw.com
16
                                               Adam J. Levitt*
17                                             Amy E. Keller*
                                               Laura E. Reasons*
18                                             DICELLO LEVITT GUTZLER LLC
                                               Ten North Dearborn Street, Sixth Floor
19                                             Chicago, Illinois 60602
                                               Tel.: 312-214-7900
20                                             alevitt@dicellolevitt.com
                                               akeller@dicellolevitt.com
21                                             lreasons@dicellolevitt.com
22                                             Matthew S. Miller*
                                               MATTHEW S. MILLER LLC
23                                             77 West Wacker Drive, Suite 4500
                                               Chicago, Illinois 60601
24                                             Tel.: 312-741-1085
                                               mmiller@msmillerlaw.com
25
                                               *Pro Hac Vice Admission Pending
26
                                               Counsel for Plaintiff and the Proposed Class
27

28

                                                   15
                                    ORIGINAL CLASS ACTION COMPLAINT
